

Pilgrim’s Pride Corporation
Second Amendment To Amended and Restated Post-Petition Credit Agreement
 
This Second Amendment to Amended and Restated Post-Petition Credit Agreement
(herein, the “Amendment”) is entered into as of June 5, 2009, among Pilgrim’s
Pride Corporation, a Delaware corporation (the “Borrower”), as debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code,
the direct and indirect Domestic Subsidiaries of the Borrower party to this
Amendment and To-Ricos, Ltd., a Bermuda company (“To-Ricos”) and To-Ricos
Distribution, Ltd., a Bermuda company (“To-Ricos Distribution”), as Guarantors,
each as debtor and debtor-in-possession in a case pending under Chapter 11 of
the Bankruptcy Code, the Lenders party hereto, and Bank of Montreal, a Canadian
chartered bank acting through its Chicago branch,  as DIP Agent for the Lenders.
 
Preliminary Statements
 
A.The Borrower, the Guarantors from time to time parties thereto, the Lenders
and the DIP Agent are parties to that certain Amended and Restated Post-Petition
Credit Agreement dated as of December 31, 2008, as heretofore amended (the
“Credit Agreement”).  All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.
 
B.The Borrower and the Required Lenders have agreed to amend the Credit
Agreement on the terms and conditions set forth in this Amendment.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 

 Section 1.
Amendments To Credit Agreement.

 
Upon satisfaction of all of the conditions precedent specified in Section 2
hereof the Credit Agreement shall be amended as follows:
 
         Section 1.1. Section 8.5(b) of the Credit Agreement shall be amended by
replacing the phrase “fiscal month” appearing therein with the phrase “calendar
month.”
 
         Section 1.2. Section 8.7 of the Credit Agreement shall be amended by
replacing the period appearing at the end of subsection (aa) thereof with “;
and” and by adding the following provision thereto as subsection (bb) thereof:
 
 (bb)indebtedness with respect to letters of credit in an aggregate maximum
amount available to be drawn not to exceed $10,000,000 at any time issued to
support a Debtor’s obligations relating to surety bonds issued for the account
of a Debtor (the “Surety Bonds”), which letters of credit shall be inclusive of,
and not in addition to, the amounts available to draw, if any, under that
certain letter of credit issued by Merrill Lynch for the benefit of Liberty
Mutual Insurance Company in the amount of $6,000,000, expiring on October 15,
2009.
 
         Section 1.3. Section 8.8 of the Credit Agreement shall be amended by
replacing the period appearing at the end of subsection (y) thereof with “; and”
and by adding the following provision thereto as subsection (z) thereof:
 
(z)Liens granted on cash and cash equivalents in an amount not to exceed
$10,000,000 at any time that secure (i) the Debtors’ obligations relating to the
Surety Bonds, or (iii) the Debtors’ indebtedness permitted by Section 8.7(bb).
 
  Section 2.
Conditions Precedent.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
         Section 2.1. The Borrower, the Guarantors and the Required Lenders
shall have executed and delivered this Amendment .
 
         Section 2.2. Each of the representations and warranties set forth in
Section 6 of the Credit Agreement shall be true and correct in all material
respects, except to the extent the same expressly relate to an earlier date in
which case they shall remain true and correct in all material respects as of
such earlier date.
 
        Section 2.3. The Borrower shall be in full compliance with all of the
terms and conditions of the Credit Agreement and no Event of Default or Default
shall have occurred and be continuing thereunder or shall result after giving
effect to this Amendment.
 
         Section 2.4. The Bankruptcy Court shall have entered an order
authorizing the execution and delivery of this Amendment.
 
  Section 3.
Representations And Warranties.

 
        Section 3.1. The Borrower, by its execution of this Amendment, hereby
certifies and warrants the following:
 
(a)each of the representations and warranties set forth in Section 6 of the
Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent the same expressly relate to an earlier date in
which case they shall remain true and correct in all material respects as of
such earlier date; and
 
(b)the Borrower is in full compliance with all of the terms and conditions of
the Credit Agreement and no Event of Default or Default has occurred and is
continuing thereunder.
 
  Section 4.
Miscellaneous.

 
        Section 4.1. Except as specifically amended herein the Credit Agreement
shall continue in full force and effect.  Reference to this specific Amendment
need not be made in any note, documents, letter, certificate, the Credit
Agreement itself, the Notes, or any communication issued or made pursuant to or
with respect to the Credit Agreement or the Notes, any reference to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
 
       Section 4.2. As an additional inducement to and in consideration of the
Lenders’ acceptance of this Amendment each of the Guarantors hereby acknowledges
the execution of the foregoing Amendment by the Borrower and agrees that this
acknowledgement is not required under the terms of the Guaranty and that the
execution hereof by the Guarantors shall not be construed to require the Lenders
to obtain their acknowledgement or consent to any future amendment, modification
or waiver of any term of the Credit Agreement except as otherwise provided in
the Guaranty.  Each of the Guarantors hereby agree that the Guaranty shall apply
to all indebtedness, obligations and liabilities of the Borrower and the
Guarantors to the Lenders under the Credit Agreement as amended by this
Amendment.  Each Guarantor further acknowledges and agrees that the Guaranty
shall be and remain in full force and effect.
 
        Section 4.3. This Amendment may be executed in any number of
counterparts, and by the different parties on different counterparts, all of
which taken together shall constitute one and the same Agreement.  Any of the
parties hereto may execute this Amendment by signing any such counterpart and
each of such counterparts shall for all purposes be deemed to be an
original.  This Amendment shall be governed by the internal laws of the State of
Illinois.
 
[Signature pages to follow]

 
 
 

--------------------------------------------------------------------------------

 



 
This Second Amendment to Amended and Restated Post-Petition Credit Agreement is
entered into as of the date and year first above written.


 
 
“Borrower”

 
 
Pilgrim’s Pride Corporation, as debtor and debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name Richard A. Cogdill

 
Title Chief Financial Officer

 
 
 “Guarantors”

 
 
PFS Distribution Company, as debtor and debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name Richard A. Cogdill

 
Title Chief Financial Officer

 
 
PPC Transportation Company, as debtor and debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name Richard A. Cogdill

 
Title Chief Financial Officer

 
 
Pilgrim’s Pride Corporation of West Virginia, Inc., as debtor and
debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name Richard A. Cogdill

 
Title Chief Financial Officer

 


 
 
PPC Marketing, Ltd., as debtor and debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name Richard A. Cogdill

 
Title Chief Financial Officer

 
 
To-Ricos, Ltd., as debtor and debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name Richard A. Cogdill

 
Title Chief Financial Officer

 
 
To-Ricos Distribution, Ltd., as debtor and debtor-in-possession

 
 
By /s/ Richard A. Cogdill

 
Name Richard A. Cogdill

 
Title Chief Financial Officer






Pilgrim’s Pride Corporation
Signature Page to Second Amendment to Amended and Restated Post-Petition Credit
Agreement
 
 

--------------------------------------------------------------------------------

 

 
 
“DIP Agent, Swing Line Lender and L/C Issuer”

 
 
Bank of Montreal, as a Lender, Swing Line Lender, L/C Issuer and as DIP Agent

 
 
By /s/ Barry W. Stratton

 
Barry W. Stratton

 
Managing Director




Pilgrim’s Pride Corporation
Signature Page to Second Amendment to Amended and Restated Post-Petition Credit
Agreement
 
 

--------------------------------------------------------------------------------

 

 
 
“Lenders”

 
 
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland” New
York Branch

 
 
By /s/ Michalene Donegan

 
Its: Michalene Donegan – Executive Director

 
 
By /s/ Rebecca Morrow

 
Its: Rebecca Morrow – Executive Director

 
 
U.S. Bank National Association

 
 
By

 
Its

 
 
Wells Fargo Bank National Association

 
 
By /s/ Roger Fruendt

 
Its Roger Fruendt

 
     Senior Vice President

 
 
ING Capital LLC

 
 
/s/ Lina A. Garcia

 
By: Lina A. Garcia

 
Its: Director

 
 
CALYON New York Branch

 
 
By

 
Its

 
 
By

 
Its

 
 
Natixis New York Branch

 
 
By /s/ Vincent Lauras

 
Its Vincent Lauras

 
     Senior Managing Director

 
 
By /s/ Stephen A. Jendras

 
Its Stephen A. Jendras

 
     Managing Director

 
 
SunTrust Bank

 
 
By

 
Its

 
 
First National Bank of Omaha

 
 
By

 
Its




Pilgrim’s Pride Corporation
Signature Page to Second Amendment to Amended and Restated Post-Petition Credit
Agreement
 
 

--------------------------------------------------------------------------------

 
